      Case 3:19-cv-02690-L Document 1 Filed 11/11/19                       Page 1 of 5 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

WILLIE FRED LEE                                   §                         CIVIL ACTION NO:
Plaintiff,                                        §
                                                  §
V.                                                §
                                                  §
DALLAS COUNTY JAIL                                §
TEXAS DEPARTMENT OF CRIMINAL                      §
JUSTICE                                           §
Defendant.                                        §

                               PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES, Willie Fred Lee, hereinafter called Plaintiff, complaining of the Dallas County

Jail, hereinafter called Defendants, and for cause of action shows unto the Court the following:


                                                 I.
                                        PARTIES AND SERVICE

        1.       Plaintiff, Willie Fred Lee, is an individual who, at the time of the incidents made the

basis of this lawsuit, was an individual in the custody of the Dallas County Jail or the Texas Department

of Criminal Justice.

        2.       Defendant Dallas County Sheriff’s Department, is a governmental entity that was in

charge of the Dallas County Jail, a detention facility where Plaintiff Lee was housed at the time of some

of the incidents made the basis of this lawsuit. TDCJ may be served by delivering a copy of this

Complaint to its Director or its attorneys.

        3.       Defendant, TDCJ, is a governmental entity that was in charge of the prison facility where

Plaintiff Lee was housed at the time of some of the incidents made the basis of this lawsuit. TDCJ may be

served by delivering a copy of this Complaint to its Director or its attorneys.
      Case 3:19-cv-02690-L Document 1 Filed 11/11/19                          Page 2 of 5 PageID 2




                                                 III.
                                       JURISCITION AND VENUE

        4.       Plaintiff brings this action under the ADA and Section 504, a federal statute that confers

jurisdiction on this Court. Jurisdiction is based on 28 U.S.C. §§ 1331 and 1343(a)(3)(4).


        5.       Venue in the Northern District of Texas is proper because all or a substantial part of the

events or omissions giving rise to this lawsuit occurred in Dallas County, which is located in this district.


                                                    IV.
                                                   FACTS


        6.       On November 2, 2017, Plaintiff Willie Fred Lee was placed in the custody of the Dallas

County Jail.

        7.       At the time he was placed in custody, Plaintiff Lee informed the Dallas County Jail, that

he had arthritis in his knee, and that the cartilage and tissue in his knees had worn away, and he needed

the assistance of a walker in order to ambulate and conduct ordinary life activities.

        8.       From November 2 to November 11, 2019, Plaintiff Lee informed the Dallas County jail

staff of the condition of his knee and his need for assistance of a walker.

        9.       Nevertheless, the Dallas County jail staff denied Mr. Lee the use of the walker.

        10.      On November 11, 2019, as a result of the Dallas County Jail’s failure to provide him with

the walker, Plaintiff Lee fell at the jail and suffered a severe head and knee injuries.

        11.      In December 2017, Plaintiff Lee was transferred into the custody of the Defendant Texas

Criminal Justice Center prison system. Upon reporting to the Buster Cole unit of Defendant TDCJ,

Plaintiff Lee again informed prison officials of the conditions of his knees.

        12.      Prison officials at the Cole Unit also failed to provide Plaintiff Lee with a walker, causing

Plaintiff Lee with great pain.
      Case 3:19-cv-02690-L Document 1 Filed 11/11/19                      Page 3 of 5 PageID 3



                            C. COUNT ONE:
 VIOLATION OF THE AMERICAN WITH DISABILITIES ACT& SECTION 504 OF THE
 REHABILITATION ACT AS TO INSTITUTIONAL DEFENDANTS TDCJ AND DALLAS
                        SHERIFF’S DEPARTMENT

        13.     Plaintiffs hereby adopt, incorporate, restate and re-allege each of the preceding

paragraphs.


        14.     Title II of the Americans With Disabilities Act (hereinafter "ADA") provides that no

qualified individual with a disability shall, by reason of such disability, be excluded from participation

in or be denied the benefits of the services, programs, or activities of a public entity, or be subjected to

discrimination by such entity. A public entity includes any department, agency, special purpose district,

or other instrumentality of a State, or States or Local Government.


        15.     Section 504 of the Rehabilitation Act of 1973 provides that no otherwise qualified

individual with a “disability” shall, solely by reason of his or her disability, be excluded from the

participation and, or be denied the benefits of, or be subjected to discrimination under any program or

activity receiving federal or financial assistance.


        16.     A program or activity includes all of the operations of a department, agency, special

purpose district, or other instrumentality of a State, or of a Local Government. A disabled Plaintiff can

succeed in an action under Title II of the ADA or Section 504 of the Rehabilitation Act if such person

can demonstrate that, by reason of such person’s disability, he was either excluded from participation

in or denied the benefits of the services, programs, or activities of a public entity, or otherwise subjected

to discrimination by such entity.

        17.      Further, various courts have held that the failure of correctional officers and medical

personnel to provide medical assistance to an inmate suffering from a disability constitutes a violation
      Case 3:19-cv-02690-L Document 1 Filed 11/11/19                    Page 4 of 5 PageID 4



of the ADA and Rehabilitation Act. See, e.g., McCoy v. Tex. Dep't of Crim. Justice, 2006 U.S. Dist.

LEXIS 55403 (S.D. Tex. 2006); see also Hinojosa v. Livingston, 994 F. Supp. 2d 840 (S.D. Tex. 2014).


        18.     Both Defendants TDCJ & Dallas County Jail are recipients of federal financial

assistance, and are therefore covered by the mandate of Section 504 & the ADA, which requires that

recipients of federal monies reasonably accommodate persons with disabilities in their facilities,

program activities, and services, and reasonably modify such facilities, services, and programs to

accomplish this purpose.


        19.     Mr. Lee had arthritis in his knee, and the cartilage and tissue in his knees had worn

away, and needed the assistance of a walker in order to ambulate and conduct ordinary life

activities. These conditions substantially limited one or more of Mr. Lee’s life activities, making it a

recognized disability under the ADA. 42 U.S.C. § 12101(2). Accordingly, Mr. Lee was entitled to

protection under the ADA and the Rehabilitation Act.


        20.     At all times, Dallas County Jail and TDCJ administrators and staff had substantial

knowledge and notice of Mr. Lee's disability. Despite this knowledge, the Dallas County Jail and TDCJ

administrators and staff refused to accommodate Mr. Lee’s disability by providing him his walker,

which was necessary for him to conduct ordinary life activities such as walking.

        21.     Dallas County Jail and TDCJ’s refusal to reasonably accommodate Plaintiff Lee’s

disabilities proximately caused him injury and pain.

        22.     Plaintiff Lee therefore seek to recover compensatory and punitive damages, attorney’s

fees, expenses, costs and any other relief permitted under the law as a result of the foregoing violations

of the ADA and the Rehabilitation Act.
Case 3:19-cv-02690-L Document 1 Filed 11/11/19   Page 5 of 5 PageID 5



                                           Respectfully submitted,

                                     ______/s/ Dimitri Dube___________
                                     Dimitri Dube
                                     State Bar No. 24068944
                                     Dimitri Dube PC
                                     325 N. St. Paul, Suite 2750
                                     Dallas, TX 75201
                                     972.975.2010 fax
                                     dimitridubepc@gmail.com
                                     Dimitri Dube

                                     ATTORNEY FOR PLAINTIFF


                                     ______/s/ Ezekiel Tyson_________
                                     Ezekiel Tyson
                                     State Bar No.
                                     Tyson Law Firm

                                     ATTORNEYS FOR PLAINTIFF
